UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION
JAMES DANIEL DUNCAN,
Plaintiff,
Vv. Case No: 6:20-cv-869-GKS-LRH

COMMISSIONER OF SOCIAL
SECURITY,

Defendant.

 

ORDER
THIS CAUSE concerns Plaintiff James Daniel Duncan’s (Duncan) appeal!

from a final decision? of the Commissioner of the Social Security Administration
(the Commissioner) denying his application for Disability Insurance Benefits (DIB)
after proceedings before an Administrative Law Judge (ALJ).

On May 24, 2021, the United States Magistrate Judge issued a report and
recommendation (Report and Recommendation) recommending that the

Commissioner’s decision be affirmed (Doc. 19). After review and consideration of

 

' Complaint filed May 20, 2020. (Doc. 1).

? Decision, January 31, 2019. (Doc. 15-2). Thereafter, on April 3, 2020, the Appeals Council
denied Plaintiffs request for a review of the ALJ’s decision.

3 The Commissioner filed a certified copy of the record before the Social Security
Administration. (See Doc. 15.)
the Report and Recommendation (Doc. 19), and noting that no timely objections
have been filed, it is hereby ORDERED and ADJUDGED as follows:

The ALJ’s findings are supported by substantial evidence, and the ALJ
applied the proper legal analysis to Plaintiff's disability claim. After de novo review
of the unobjected to Report and Recommendation (Doc. 19), it is hereby
ORDERED and ADJUDGED as follows:

1. United States Magistrate Leslie R. Hoffman’s Report and Recommendation
(Doc. 19) is APPROVED and ADOPTED and is made part of this Order for all
purposes, including appellate review.

2. The Commissioner’s final decision in this case is AFFIRMED under
sentence four of 42 U.S.C. § 405(g).

3. The Clerk of the Court is directed to ENTER JUDGMENT accordingly

and CLOSE the case.

DONE AND ORDERED at Orlando, Florida, this _ 2 Z day of June,

 

 

2021.
G. KENDALL SHARP
SENIOR UNITED STATES DISTRICT JUDGE
Copies to:

Counsel of Record
Unrepresented Parties
